             Case 3:18-cv-05918-RBL Document 136 Filed 05/18/20 Page 1 of 14



 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
        KEVIN MICHAEL BELL,                              CASE NO. C18-5918RBL
 9
                               Plaintiff,                ORDER
10               v.
                                                         [Dkt. #s 70 ,85, 103, 112, 117, and 120]
11      CITY OF LACEY, et al.,

12                             Defendants.

13

14
            THIS MATTER is before the Court on the following motions: Plaintiff Bell’s Motion for
15
     Partial Summary Judgment (on his claim that the Lacey-Nisqually Jail Services Agreement is
16
     unconstitutional and that incarcerating him there violated his Fourth Amendment Rights even
17
     absent his medical needs) [Dkt. # 70]; the individual Lacey Defendants’ Motion for Summary
18
     Judgment on qualified immunity, lack of participation, and lack of duty [Dkt. # 85]; Bell’s
19
     Motion to Amend his Complaint, to identify the Doe defendants and to add Lacey’s Insurer (the
20
     Washington Cities Insurance Authority, a self-insurance pool) as a defendant [Dkt. # 103];
21
     Lacey’s responsive Motion for Rule 11 Sanctions, arguing that the effort to add WCIA is
22
     baseless considering the long-expired limitations period [Dkt. # 112]; Bell’s Motion to Compel
23
     the Tribe’s compliance with his subpoena duces tecum [Dkt. # 117]; and Bell’s Second Motion
24


     ORDER - 1
              Case 3:18-cv-05918-RBL Document 136 Filed 05/18/20 Page 2 of 14



 1   for Summary Judgment, claiming that Lacey violated his right of access to the courts by

 2   detaining him in a sovereign jail, as a matter of law.

 3            The facts have been described in prior Orders [Dkt. #s 46, 58 and 71]. The Court

 4   previously dismissed Bell’s claims against the Tribe based on sovereign immunity and denied

 5   the City’s Motion responsive to dismiss for failure to join an indispensable party.

 6                                             DISCUSSION.

 7   A. Bell’s first Motion for Summary Judgment.

 8            Bell’s complaint has two primary components: First, he alleges that the Lacey-Nisqually

 9   Jail Services Agreement is illegal and unconstitutional. Thus, he claims, the act of incarcerating

10   him at the Nisqually Jail following his shoplifting arrest violated his Fourth Amendment right

11   against unreasonable seizure. Bell’s first motion seeks summary judgment on only this claim.

12   Bell’s second, more traditional § 1983 claim is based on his allegation that his jailors were

13   deliberately indifferent to his medical needs, resulting in a stroke. Bell does not seek summary

14   judgment on this claim, but the Individual Lacey Defendants do. Their motion is discussed

15   below.

16            Summary judgment is proper “if the pleadings, the discovery and disclosure materials on

17   file, and any affidavits show that there is no genuine issue as to any material fact and that the

18   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). In determining whether

19   an issue of fact exists, the Court must view all evidence in the light most favorable to the

20   nonmoving party and draw all reasonable inferences in that party’s favor. Anderson v. Liberty

21   Lobby, Inc., 477 U.S. 242, 248-50 (1986); Bagdadi v. Nazar, 84 F.3d 1194, 1197 (9th Cir. 1996).

22   A genuine issue of material fact exists where there is sufficient evidence for a reasonable

23   factfinder to find for the nonmoving party. Anderson, 477 U.S. at 248. The inquiry is “whether

24   the evidence presents a sufficient disagreement to require submission to a jury or whether it is so


     ORDER - 2
               Case 3:18-cv-05918-RBL Document 136 Filed 05/18/20 Page 3 of 14



 1   one-sided that one party must prevail as a matter of law.” Id. at 251-52. The moving party bears

 2   the initial burden of showing that there is no evidence which supports an element essential to the

 3   nonmovant’s claim. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the movant has

 4   met this burden, the nonmoving party then must show that there is a genuine issue for trial.

 5   Anderson, 477 U.S. at 250. If the nonmoving party fails to establish the existence of a genuine

 6   issue of material fact, “the moving party is entitled to judgment as a matter of law.” Celotex, 477

 7   U.S. at 323-24. There is no requirement that the moving party negate elements of the non-

 8   movant’s case. Lujan v. National Wildlife Federation, 497 U.S. 871 (1990). Once the moving

 9   party has met its burden, the non-movant must then produce concrete evidence, without merely

10   relying on allegations in the pleadings, that there remain genuine factual issues. Anderson, 477

11   U.S. 242, 248 (1986).

12           Bell argues that it is unconstitutional as a matter of law for a non-Indian arrestee to be

13   detained in Indian Country. He claims first that the JSA is effectively a Treaty between Lacey

14   and the Tribe, and he cites ample authority for the proposition that even a state is not

15   constitutionally permitted to enter treaties with other nations. He also relies on numerous

16   authorities regarding a Tribe’s authority to detain or incarcerate a non-Indian who has not

17   committed a crime in Indian Country. He claims the JSA permitted Nisqually to effectively

18   kidnap 1 him for profit. Finally, Bell relies on a persuasive letter authored by former Washington

19   State Attorney General Robert McKenna, opining that the City of Yelm’s similar JSA with

20   Nisqually was not authorized by either the City and County Jails Act (Chapter 70.48 RCW) or

21   the Interlocal Cooperation Act (Chapter 39.34 RCW). McKenna did not opine that the act of

22

23   1
      Bell also claims he was deported, banished, exiled or extradited to Indian Country. He did not, however, leave the
     United States; he did not even leave Washington. He was detained by Lacey.
24


     ORDER - 3
              Case 3:18-cv-05918-RBL Document 136 Filed 05/18/20 Page 4 of 14



 1   incarcerating a non-Indian at the NDCC was itself a violation of the prisoner’s Fourth

 2   Amendment or Due process constitutional rights.

 3           The problem with Bell’s first argument is that while treaties are effectively contracts, not

 4   all contracts involving a Tribe are treaties. The JSA is not a treaty. The problem with the second

 5   argument is that Bell was not arrested, detained, or prosecuted by the Tribe; he was arrested in

 6   Lacey, by Lacey, and incarcerated by Lacey. Lacey, not the Tribe, decided whether to prosecute

 7   him. And while McKenna’s letter makes some good points, it does not address the issues in this

 8   case, and it is not binding. It is persuasive, but it is not legal authority, at all; it is an argument

 9   authored by a private citizen, akin to an amicus brief, filed in a different case.

10           Lacey’s response addresses these points, but it also relies on cases and authorities

11   acknowledging the constitutional permissibility of interstate prisoner transfers and of private

12   prisons. Citing Olim v. Wakinekona, 461 U.S. 238, 245, 103 S.Ct. 174, 75 L.Ed.2d 813 (1983),

13   Richardson v. McKnight, 521 U.S. 399, 405, 117 S.Ct. 2100, 138 L.Ed.2d 540 (1997), and White

14   v. Lambert, 370 F.3d 1002, 1013 (9th Cir. 2004), among others. It argues that a sovereign tribe is

15   basically a like a sovereign state; it is not unconstitutional to send a person convicted in

16   Washington to an Oregon correctional facility. Or to a private prison in Arizona; the guards there

17   are state actors and a prisoner can assert a § 1983 claim against those who violate his

18   constitutional rights. A guard or a care provider at a tribal prison is similarly liable for his

19   constitutional violations, notwithstanding his tribal status or his tribe’s sovereign immunity. See

20   Lewis v Clark, 137 S.Ct. 1285 (2017) (individual tribal members not entitled to sovereign

21   immunity where they are the real party in interest).

22           There is a significant difference, though, between a jail in another state and one run by a

23   tribe, as Nisqually’s successful motion to dismiss on sovereign immunity grounds aptly

24


     ORDER - 4
             Case 3:18-cv-05918-RBL Document 136 Filed 05/18/20 Page 5 of 14



 1   demonstrates. Lacey repeatedly emphasizes that it had a “policy” to provide medical care to

 2   detainees at the NDCC. But what if the policy was instead not to provide medical care, or even

 3   food, to prisoners, perhaps to save money? If Lacey had an unconstitutional policy or practice in

 4   running its own jail, it would be subject to Monell liability to the extent its policy was the

 5   moving force behind a constitutional injury. Bell claims that Nisqually violated his rights

 6   through similar, if less obvious, policies. But because Lacey sent Bell to NDCC, he has no

 7   Monell recourse against the Tribe.

 8          Indeed, once the Court accepted that the Tribe was simply beyond Bell’s reach—even if

 9   it did violate his constitutional rights—Lacey (and the individual Lacey defendants) promptly

10   claimed that Nisqually was an indispensable party and sought dismissal of Bell’s claims against

11   them. As the Court explained in rejecting that effort, taken to their logical extreme these

12   positions create a perverse incentive for governmental entities to send their pre-trial detainees to

13   a tribal facility, where their rights can be ignored with impunity: the prisoner can’t sue the jailor

14   who refused to provide medical care and he can’t sue the city that sent him there if the Tribe is

15   not a party. The Tribe’s and Lacey’s arguments for such technical exoneration would apply even

16   if the facts were egregious and undisputed.

17          Neither Nisqually’s nor Lacey’s by-the-book motions practice on these issues has yet to

18   satisfactorily describe how this system can work in a way that makes constitutional and practical

19   sense. Their combined claim that Bell had no recourse even if he was denied his constitutional

20   rights at NDCC was and is troubling. For all of Bell’s hyperbole, if it were indeed the case that

21   an NDCC detainee has no legal recourse for constitutional injuries, then there would be

22   something constitutionally wrong with the JSA. There are other troublesome ramifications raised

23   by other motions, discussed below.

24


     ORDER - 5
              Case 3:18-cv-05918-RBL Document 136 Filed 05/18/20 Page 6 of 14



 1           The Court has endeavored to view the scheme in a way that does make sense. Lacey

 2   cannot avoid its obligations to its detainees by sending them to NDCC anymore than it could do

 3   so by sending them to Afghanistan. Lacey (not the Tribe) arrested and detained Bell and

 4   determined when and how he would be released. It decided whether to prosecute him. Its

 5   claimed “policy” of providing medical care is a prudent one: it has a constitutional obligation to

 6   do so, and it can’t escape liability to its detainees if the Tribe didn’t share or follow that policy.

 7   In any event, whether Lacey executed its duty to Bell is not the subject of this motion.

 8           Bell’s Motion for Summary Judgment on the JSA’s inherent unconstitutionality is

 9   DENIED.

10   B. Bell’s second Motion for Summary Judgment.

11           Bell seeks Partial Summary Judgment on his “denial of access to the courts” claim. As

12   the Lacey Defendants point out, this motion and this claim are closely related to the motion and

13   claim addressed above. Bell claims that Lacey violated his constitutional right to access to the

14   courts 2 by sending him to a jail run by a sovereign nation immune from his § 1983 claims, as a

15   matter of law. He could have asserted these claims against his jailors if they were Lacey

16   employees and not in Indian Country. He argues—on this point, persuasively—that he cannot

17   even force the Tribe to give him the records of his incarceration, impeding the pursuit of his

18   claims against the other defendants. Lacey’s response is a sort of tautology: Bell is litigating his

19   § 1983 claims against them, right here and now, which proves it did not prevent him from doing

20   so.

21

22
     2
23    Bell argues that this right is protected by Article IV’s privileges and immunities clause, the First Amendment’s
     protection of the right to petition the government, the Fifth and Fourteenth Amendments’ Due Process requirements,
     and by the Fourteenth Amendment’s Equal Protection right.
24


     ORDER - 6
             Case 3:18-cv-05918-RBL Document 136 Filed 05/18/20 Page 7 of 14



 1          The Court addressed the problem above. Tribal sovereign immunity, like any sovereign

 2   immunity, obviously impairs a would-be claimant’s right to sue the immune entity. Sovereign

 3   immunity itself denies access to the courts. Bell’s claim that he cannot sue Nisqually because of

 4   the agreement is not correct; he cannot sue the Tribe because of sovereign immunity, but he can

 5   sue and has sued the entity that sent him to NDCC, and the individuals that he claims

 6   participated in the constitutional torts he suffered. If it were the case that Bell had no recourse

 7   against the Tribe or Lacey—if their combined sovereign-immunity-and-indispensable-party

 8   defense was effective, even though they had policies that were the moving force behind a

 9   constitutional violation—that would raise serious concerns about the wisdom and legality of

10   agreements like the JSA. But that is not the case. The Lacey defendants did not deny Bell access

11   to the courts, against either them or the Tribe. They certainly did not do so as a matter of law.

12          Bell’s Motion for Summary Judgment on his Denial of Access claim is DENIED.

13   C. Bell’s Motion to Amend.

14          Bell seeks to amend his complaint to identify two already-named “DOE” defendants

15   (Connolly and Stevenson), and to add as a defendant the Washington Cities Insurance Authority

16   (WCIA). Bell alleges that the WCIA is a part of the conspiracy between Lacey and the Tribe and

17   that it underwrote the JSA (and indeed participated in its drafting), knowing that it was illegal.

18          Leave to amend a complaint under Fed. R. Civ. P. 15(a) “shall be freely given when

19   justice so requires.” Carvalho v. Equifax Info. Services, LLC, 629 F.3d 876, 892 (9th Cir. 2010)

20   (citing Forman v. Davis, 371 U.S. 178, 182 (1962)). This policy is “to be applied with extreme

21   liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003)

22   (citations omitted). In determining whether to grant leave under Rule 15, courts consider five

23   factors: “bad faith, undue delay, prejudice to the opposing party, futility of amendment, and

24   whether the plaintiff has previously amended the complaint.” United States v. Corinthian


     ORDER - 7
              Case 3:18-cv-05918-RBL Document 136 Filed 05/18/20 Page 8 of 14



 1   Colleges, 655 F.3d 984, 995 (9th Cir. 2011) (emphasis added). Among these factors, prejudice to

 2   the opposing party carries the greatest weight. Eminence Capital, 316 F.3d at 1052.

 3           A proposed amendment is futile “if no set of facts can be proved under the amendment to

 4   the pleadings that would constitute a valid and sufficient claim or defense.” Gaskill v. Travelers

 5   Ins. Co., No. 11-cv-05847-RJB, 2012 WL 1605221, at *2 (W.D. Wash. May 8, 2012) (citing

 6   Sweaney v. Ada County, Idaho, 119 F.3d 1385, 1393 (9th Cir.1997)).

 7           Bell’s effort to amend his complaint to identify the DOE defendants is not opposed and is

 8   GRANTED. The Lacey Defendants, though, strenuously oppose Bell’s effort to add WCIA at

 9   this late date. Bell’s incarceration at NDCC ended in August 2016, and as he concedes, the

10   limitations period on his § 1983 claims arising from that event expired in August 2019. The

11   Lacey Defendants argue that amendment would be futile 3 because Bell’s claims against WCIA

12   are time-barred as a matter of law. They also argue that Bell’s claims are without legal or factual

13   support; it is well-settled in Washington that third party claimants like Bell have no right of

14   action against their alleged tortfeasor’s insurer. Citing Tank v. State Farm Fire & Casualty Co.,

15   105 Wn.2d 381, 715 P.2d 1133 (1986). They argue that insuring Lacey and reviewing its

16   contracts does not make it a co-conspirator in an unconstitutional scheme to send non-Indians to

17   an Indian jail, as a matter of law.

18           An amendment to a pleading relates back to the date of the original pleading when it

19   changes the party or the name of a party against whom the claim is asserted only when (1) the

20   party received notice of the action such that it will not be prejudiced in defending on the merits,

21

22

23   3
       The Lacey Defendants have also moved for Rule 11 sanctions against Bell, based on the same arguments. That
     motion is discussed below.
24


     ORDER - 8
             Case 3:18-cv-05918-RBL Document 136 Filed 05/18/20 Page 9 of 14



 1   and (2) that party knew or should have known that the action would have been timely brought

 2   against it, but for a mistake concerning the proper party’s identity. Fed. R. Civ. P. 15(c)(1)(C).

 3          Bell argues his claim against WCIA “relates back” under Rule 15 because it was involved

 4   in the conspiracy from the beginning and knew that it had “underwritten” an illegal JSA. He

 5   argues that WCIA took active control of the JSA and makes other claims and arguments about

 6   WCIA’s level of complicity and fault. He claims that he didn’t learn about WCIA’s culpability

 7   until recently. But he does not claim or demonstrate that WCIA knew that, but for a mistake on

 8   Bell’s part, it would have been timely named and served. This is what Rule 15(c)(1)(C) requires.

 9   Bell’s claims against WCIA do not relate back to the date of his original filing, and they are

10   facially time-barred. Amending the complaint to add claims against WCIA would be futile. For

11   this reason alone, the Motion to Amend to add Lacey’s insurer as a defendant is DENIED.

12          The Court will note that the viability of a conspiracy claim against Lacey’s insurer is

13   doubtful. Bell’s factual and legal description of WCIA’s involvement is not enough to overcome

14   the well-settled proposition that a plaintiff cannot sue his tortfeasor’s insurance company directly

15   (absent an assignment of rights). Tank v. State Farm Fire & Casualty Co., 105 Wn.2d 381, 715

16   P.2d 1133 (1986).

17          Bell’s Motion to Amend his complaint to name defendants Connolly and Stevenson is

18   GRANTED. His motion to add WCIA as a defendant is DENIED.

19   D. Lacey's Motion for Sanctions.

20          Lacey argues that Bell’s attempt to add WCIA is a Rule 11 violation because there is no

21   factual or legal authority for the claim. Bell did not prevail on the motion, but the Court is not

22   persuaded that the claim is frivolous or that Bell was not in good faith arguing for an extension

23   of the current state of the law. The Motion for Sanctions is DENIED.

24


     ORDER - 9
             Case 3:18-cv-05918-RBL Document 136 Filed 05/18/20 Page 10 of 14



 1   E. Bell’s Motion to Compel.

 2           Bell asks the Court to compel Nisqually to produce documents in response to his

 3   subpoena duces tecum. He argues that whatever other defenses it may have, the Tribe already

 4   produced some of the documents, and that voluntarily production of some is a waiver of the right

 5   to withhold others in the name of sovereign immunity. Citing United States v. James, 980 F.2d

 6   1314 (9th Cir. 1992). The Tribe argues that it expressly did not waive its sovereign immunity when it

 7   made its initial disclosures, and maintains that because it enjoys sovereign immunity, its former

 8   detainees have no legal mechanism for obtaining any records from it, without exception.

 9           There are certainly cases in other contexts that suggest that sovereign immunity applies to

     discovery. But the implications of that being the easy final answer are, again, troubling. The Tribe is
10
     effectively arguing that NDCC could implement a formal policy of not providing medical care to its
11
     detainees, and not only is the Tribe immune from suit, it does not have to produce that policy or a
12
     deceased prisoner’s medical records. Even in an area that is complicated and not always fair, this is
13
     nonsensical.
14
             The short answer is that Nisqually waived its sovereign immunity from discovery on the
15
     records it produced, and on related records. United States v. James, 980 F.2d 1314 (9th Cir. 1992).
16
     One suspected of a crime cannot say, “I am not waiving my right to silence but here’s what
17
     happened,” without in fact waiving her Fifth Amendment rights. Voluntary production of some
18
     documents is a waiver of immunity as to related documents.
19
             The longer answer is that even if Nisqually did not waive its immunity, Lacey has a
20
     contractual right to at least Bell’s own NDCC records—far more than “marginally relevant,” these
21
     records will likely decide who wins—and an obligation to obtain and produce them in connection
22   with a lawsuit alleging a violation of a Lacey detainee’s constitutional rights at the NDCC. Any other
23   result would, again, cast doubt on the legality of the JSA arrangement.
24


     ORDER - 10
            Case 3:18-cv-05918-RBL Document 136 Filed 05/18/20 Page 11 of 14



 1          On the other hand, the Tribe’s claim that it did not waive its right to assert sovereign

 2   immunity on all its records, and its complaints about the breadth and scope of some of Bell’s

 3   other requests, are well-taken. His “all records and communications” requests are over-broad and

 4   they seek both privileged communications and confidential medical and other information about

 5   other detainees. Bell has endeavored to revise his requests to exclude privileged or otherwise

 6   confidential information, and the Tribe claims he cannot do so in a Reply. While this is perhaps

 7   generally accurate, the Court is not going to knowingly invite another round of motions.

 8          The Tribe shall produce all the non-privileged records it has regarding Bell, including any

 9   video. It shall produce the “Wellpath” documents described in Bell’s proposed revised subpoena,

10   at paragraph 3 [Dkt. # 127-1]. It shall produce records relating to now-named defendants

11   Connolly and Stevenson. It shall provide documents identifying the holder of the medical

12   positions requested in Paragraph 5 of the proposed revised subpoena. It shall provide the

13   instigation reports and files on other deaths at NDCC in the past ten years. It shall produce these

14   documents within 30 days. Nisqually shall provide a privilege log for the documents in these

15   categories that it does not produce. The Motion to Compel is, to this extent, GRANTED.

16          The Motion to Compel production of the remaining documents, even in the proposed

17   revised subpoena, is denied, and those requests are QUASHED.

18   F. Individual Lacey Defendants’ Motion for Summary Judgment.

19          The Individual Lacey Defendants seek summary judgment on Bell’s claims against them.

20   They argue that none of them personally participated in Bell’s detention or his medical care at

21   NDCC, and that even if they did theoretically violate his rights they are entitled to qualified

22   immunity because it was not (and is not) clearly established that the JSA violated the

23   Constitution. On this latter point, their motion tracks their response to Bell’s own motions,

24   discussed above. They argue that even if the JSA is not permitted under Washington law, they


     ORDER - 11
             Case 3:18-cv-05918-RBL Document 136 Filed 05/18/20 Page 12 of 14



 1   were reasonably mistaken about that legal conclusion. They argue that they had no role in Bell’s

 2   medical treatment or his stroke and played no role in whether he received his medications, and

 3   thus were not deliberately indifferent to his needs as a matter of law. Indeed, they argue that “the

 4   records” (the same ones the Tribe claims they are immune from producing) demonstrate that Bell

 5   did get his requested medications. They also seek dismissal of Bell’s state law negligence claims

 6   against them, arguing they owed him no duty as a matter of law.

 7          Bell argues that it was clearly established that the JSA was unconstitutional and that the

 8   Individual Lacey Defendants “audaciously” participated in a conspiracy to deprive people like

 9   him of their constitutional rights.

10          Under the qualified immunity doctrine, “government officials performing discretionary

11   functions generally are shielded from liability for civil damages insofar as their conduct does not

12   violate clearly established statutory or constitutional rights of which a reasonable person would

13   have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). The purpose of the doctrine is to

14   “protect officers from the sometimes ‘hazy border’ between excessive and acceptable force.”

15   Brosseau v. Haugen, 543 U.S. 194, 198 (2004) (quoting Saucier v. Katz, 533 U.S. 194, 206

16   (2001)). A two-part test resolves claims of qualified immunity by determining whether plaintiffs

17   have alleged facts that “make out a violation of a constitutional right,” and if so, whether the

18   “right at issue was ‘clearly established’ at the time of defendant’s alleged misconduct.” Pearson

19   v. Callahan, 553 U.S. 223, 232 (2009).

20          Qualified immunity protects officials “who act in ways they reasonably believe to be

21   lawful.” Garcia v. County of Merced, 639 F.3d 1206, 1208 (9th Cir. 2011) (quoting Anderson,

22   483 U.S. at 631). The reasonableness inquiry is objective, evaluating ‘whether the officers’

23   actions are ‘objectively reasonable’ in light of the facts and circumstances confronting them,

24


     ORDER - 12
               Case 3:18-cv-05918-RBL Document 136 Filed 05/18/20 Page 13 of 14



 1   without regard to their underlying intent or motivation.’” Huff v. City of Burbank, 632 F.3d 539,

 2   549 (9th Cir. 2011) (quoting Graham v. Connor, 490 U.S. 386, 397 (1989)). Even if the officer’s

 3   decision is constitutionally deficient, qualified immunity shields her from suit if her

 4   misapprehension about the law applicable to the circumstances was reasonable. See Brosseau v.

 5   Haugen, 543 U.S. 194, 198 (2004). Qualified immunity “gives ample room for mistaken

 6   judgments” and protects “all but the plainly incompetent.” Hunter v. Bryant, 502 U.S. 224

 7   (1991).

 8             It was not and is not clearly established that the JSA is unconstitutional. Even with this

 9   Court’s misgivings about the arrangement, there is no case holding that sending non-Indians to

10   tribal detention facilities is unconstitutional. If and to the extent Bell’s claims against the

11   Individual Lacey Defendants is based on this legal conclusion, they are entitled to qualified

12   immunity as a matter of law. Their motion on this point is GRANTED.

13             Bell does not claim that the Individual Lacey Defendants personally participated in his

14   medical care, or in what he claims was deliberate indifference to his medical needs. He does not

15   describe the duty they owed him on his primary medical care claim. He focusses on the JSA, his

16   claim that it is clearly unconstitutional, and his claim that these defendants participated in it. He

17   claims their motion is frivolous, but he does not meet his summary judgment burden of providing

18   evidence from which a reasonable trier of fact could find that any of the Individual Lacey

19   Defendants personally participated in his medical care. Their Motion for Summary Judgment on

20   this point is GRANTED. Bell’s request for a certification of frivolity is therefore DENIED.

21   Bell’s claims against the Individual Lacey Defendants are DISMISSED with prejudice.

22                                                     ***

23

24


     ORDER - 13
             Case 3:18-cv-05918-RBL Document 136 Filed 05/18/20 Page 14 of 14



 1          In the end, the only claim that is directly foreclosed by the JSA’s existence is Bell’s

 2   Monell-like claim that the Tribe violated his rights to medical care (and related claims) through

 3   its policies. He still has a Monell claim against Lacey, and he still has plain-vanilla § 1983 claims

 4   against the individuals he claims violated his constitutional right to such care. So far, this

 5   litigation has centered on the JSA’s constitutionality and Bell’s claim that he was kidnapped for

 6   profit. It should focus on the care he received.

 7          Bell’s summary judgment motions are denied. Bell’s motion to amend is granted in part

 8   and denied in part. Lacey’s motion for sanctions is denied. Bell’s motion to compel is granted in

 9   part and denied in part. The Individual Lacey Defendants’ motion for summary judgment on lack

10   of personal participation and qualified immunity is granted, and Bell’s claims against them are

11   dismissed.

12          IT IS SO ORDERED.

13          Dated this 18th day of May, 2020.



                                                            A
14

15
                                                            Ronald B. Leighton
16                                                          United States District Judge

17

18

19

20

21

22

23

24


     ORDER - 14
